FILED
                              NOT FOR PUBLICATION                           JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JESUS RANGEL-REYNEL,                              No. 08-74026

               Petitioner,                        Agency No. A076-637-737

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jesus Rangel-Reynel, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, Perez-Mejia v. Holder, __ F.3d __, No. 07-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
70118, 2011 WL 5865888, at *4 (9th Cir. Nov. 23, 2011), and we deny the petition

for review.

      Rangel-Reynel’s challenge to his removability under 8 U.S.C.

§ 1227(a)(2)(A)(iii) for having been convicted of an aggravated felony fails

because he is bound by his attorney’s concession of removability during the

pleading stage. See Perez-Mejia, 2011 WL 5865888, at *5-11.

      We grant Rangel-Reynel’s motion to accept his late-filed reply brief.

       PETITION FOR REVIEW DENIED.




                                         2                                     08-74026